Exhibit 10.18

 

 

FORM OF NOTE

November 30, 2016

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby promises, jointly and severally, to pay to
________________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each New Vehicle Floorplan Loan from time to time made by
the Lender to Sonic Automotive, Inc. (the “Company”) or any New Vehicle Borrower
under the Credit Agreement and the principal amount of each Used Vehicle
Floorplan Loan from time to time made by the Lender to the Company under that
certain Third Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of November 30, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the Company, certain Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).

Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such New Vehicle Floorplan Loan
or Used Vehicle Floorplan Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit
Agreement.  Except as otherwise provided in Section 2.03(h) with respect to New
Vehicle Floorplan Swing Line Loans, and Section 2.08(f) with respect to Used
Vehicle Floorplan Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. This Note is issued
in replacement of a Note dated July 23, 2014, issued to the Lender pursuant to
the Credit Agreement (the “Existing Note”), and does not effect any refinancing
or extinguishment of the indebtedness and obligations of such Existing Note and
is not a novation but is a replacement of such Existing Note.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall (if
required by the Credit Agreement) become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement.  New Vehicle Floorplan
Loans and Used Vehicle Floorplan Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its New Vehicle Floorplan Loans
and Used Vehicle Floorplan Loans and payments with respect thereto.

--------------------------------------------------------------------------------

 

 

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

SONIC AUTOMOTIVE, INC.

By: Name:

Title:

 

 

NEW VEHICLE BORROWERS:

ARNGAR, INC.

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

PHILPOTT MOTORS, LTD.

SAI CHAMBLEE V, LLC

SAI CHATTANOOGA N, LLC

SAI CLEVELAND N, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROARING FORK LR, INC.

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC — CADILLAC D, L.P.

SONIC — LAS VEGAS C WEST, LLC

By: Name:

Title:

NOTE

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

 

NEW VEHICLE BORROWERS:

SONIC — LS CHEVROLET, L.P.

SONIC — LUTE RILEY, L.P.

SONIC — NEWSOME CHEVROLET

WORLD, INC.

SONIC — SHOTTENKIRK, INC.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE — 3401 N. MAIN,

TX, L.P.

SONIC AUTOMOTIVE-9103 E.

INDEPENDENCE, NC, LLC

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

SONIC-2185 CHAPMAN RD.,

CHATTANOOGA, LLC

SONIC—BUENA PARK H, INC.

SONIC—CAPITOL IMPORTS, INC.

SONIC—HARBOR CITY H, INC.

SONIC—VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

WINDWARD, INC.

By: Name:

Title:

 

 

NOTE

(Sonic Automotive, Inc. – Floorplan Facility)

Signature Page

--------------------------------------------------------------------------------

 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 